Citation Nr: 1627606	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  15-28 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed as posttraumatic stress disorder (PTSD) and depressive disorder not otherwise specified (NOS).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1958 to June 1961 and from August 1961 to July 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran's claim on appeal has previously been characterized as a claim of service connection for PTSD.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) held that when a claimant identifies a psychiatric disorder without more, the claim may not be limited to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that the claimant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction or symptoms that his mental condition, whatever it is, causes him).  Treatment records indicate that the Veteran has been diagnosed with PTSD and depressive disorder NOS.  Accordingly, the Veteran's claim is properly characterized broadly as a claim of service connection for an acquired psychiatric disorder, variously diagnosed as PTSD and depressive disorder NOS.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has a diagnosed acquired psychiatric disorder, including PTSD and depressive disorder NOS.  

2.  The Veteran engaged in combat during service, and the claimed stressors are related to that combat and fear of hostile military or terrorist activity, and are consistent with the places, types, and circumstances of his service.

3.  After resolving all reasonable doubt in the Veteran's favor, his psychiatric disorder is related to the claimed in-service stressors.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, variously diagnosed as PTSD and depressive disorder NOS, have been met.  38 U.S.C.A. §§ 1110, 1154(b) (West 2014); 38 C.F.R. § 3.304(f) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As the Board's decision to grant service connection for an acquired psychiatric disorder, variously diagnosed as PTSD and depressive disorder NOS, is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

II.  Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., in accordance with DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

In the absence of clear and convincing evidence to the contrary-and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service-a veteran's lay testimony alone may establish the occurrence of a claimed in-service stressor under the following circumstances:  when the veteran is diagnosed with PTSD during service and the claimed stressor is related to that service (38 C.F.R. § 3.304(f)(1)); when the veteran engaged in combat with the enemy and the claimed stressor is related to that combat (38 C.F.R. § 3.304(f)(2)); and when the veteran was a prisoner-of-war under the provisions of 38 C.F.R. § 3.1(y) and the claimed stressor is related to that prisoner-of-war experience (38 C.F.R. § 3.304(f)(4)).

Further, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2015). 

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  

In the present case, the Board finds that the Veteran has an acquired psychiatric disorder, claimed as PTSD, and variously diagnosed as PTSD and depressive disorder NOS.  VA treatment records dated from July 2012 show that the Veteran received a diagnosis of PTSD and depressive disorder NOS during an initial psychology consult.  The clinician, a clinical psychologist, found that the Veteran met all of the criteria for a full PTSD diagnosis.  As such, the current disability element of service connection is met.  

The Veteran submitted several statements in August 2012 describing his stressors.  In one statement, he indicated that he was sent to Danang to help with a cemetery site area that had been defoliated.  He stated that as they were departing, they were fired upon and had to depart the area under enemy fire.  He reported that he was not injured by the event.  In another statement, the Veteran reported that he was an advisor to the Vietnamese Air Force.  He stated that he flew combat air drop missions and received ground fire.  He also reported that he supervised Vietnam grave "reg company" and was ordered to have practice embalming of soldiers that had to be air shipped.  One time, while supervising the embalming, he stated he was bitten by a wife of one of the soldiers.  He also reported that he made three parachute jumps with his counterparts and that they were fired upon when they landed.  He further indicated that he assisted in air resupply to Khe Sanh and that he had previously been on an aircraft that crashed in Khe Sanh; he reported that he had chosen to go on a different aircraft that day.  During the TET Offensive, the Veteran reported that he accompanied a captain to the fuel depot to assess the damage and that he had seen burning bodies.  He stated that upon return, they were ambushed, but that he was not hurt.  

The Veteran submitted a service personnel record which shows that he participated in requisitioning, storage, surveillance, and issue of personnel and cargo parachutes, air drop containers, and platforms.  The record shows that he coordinated the air drop operations.  The record also shows that he advised in the search and recovery, evacuation, identification, and internment of deceased RVNAF military personnel in both temporary and permanent cemeteries.  The record further shows that he advised and assisted in the training of RVNAF graves registration personnel.  The Veteran's file also contains personnel records that show that he participated in the TET Counter campaign.  

The Board also finds that the Veteran's lay statements are sufficient to establish the occurrence of the claimed in-service stressor.  The Veteran primarily contends that his psychiatric disorder, variously diagnosed as PTSD and depressive disorder NOS, is due to traumatic events he experienced in service.  The Veteran reported witnessing traumatic events, including the being fired upon, experiencing a crash, explosions, and other combat situations.  During his July 2012 psychology consult, the Veteran reported that he worked on dropping supplies into Khe Sanh, where Marines were under siege.  He also reported that he was then assigned as an adviser to MAG-V and was responsible for processing dead bodies and grave registration.  He stated that he had to learn embalming, since decomposition started so quickly in that environment.   

In this case, the Veteran's service personnel records indicate that he served in Vietnam from June 1967 to June 1968.  Additionally, he was awarded the Vietnam Cross of Gallantry with Palm Unit Commendation, which is indicative of combat.  See DD Form 214.  Therefore, the Board concludes that the combat events reported by the Veteran actually occurred.  Further, the Veteran's stressors are also indicative of a fear of hostile military or terrorist activity, which were consistent with the places, types, and circumstances of the veteran's service.  The July 2012 psychologist noted that these events were sufficient to support a diagnosis of PTSD and that the symptoms are related to the claimed stressor.  Therefore, the Veteran has also met the requirements for service connection under 38 C.F.R. § 3.304(f)(3).  

The Board recognizes that the July 2013 VA examiner did not find that the Veteran had a diagnosis of PTSD.  The examiner noted that the previous diagnosis, made in July 2012, was made in the midst of the Veteran's wife's stroke and eventual death.  The examiner found that the previous diagnosis was related to that and that the Veteran's symptoms did not meet the diagnostic criteria and that he did not currently have a mental disorder that conformed to the DSM-IV criteria.   The requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Also, in Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  The Veteran's initial PTSD and depressive disorder diagnoses were made one month prior to the Veteran's claim.  In this case, the July 2013 examiner found no diagnosis of PTSD, and found that the Veteran's psychiatric symptoms were not related to his military service, but rather to his wife's illness and death.  But, the July 2013 VA examiner found that the Veteran did exhibit some symptoms of PTSD and depression, including irritability, hyper startle response, avoidance, depression, and anxiety.  Finally, the Board notes that the July 2012 psychologist specifically noted that the Veteran was "unsophisticated about mental health issues, and there did not appear to be any dissembling or exaggeration on his part".  

Given the above, and resolving all doubt in favor of the Veteran, the evidence establishes a link between current symptoms and the claimed in-service stressor.  The clinical psychologist who performed the Veteran's psychology consult in July 2012 provided a nexus between the Veteran's psychiatric symptoms and his combat experience.  The psychologist noted that the Veteran's PTSD symptoms were "combat-related" and discussed the Veteran's recollections regarding his combat experiences and fear of hostile military activity.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  The evidence is at least in relative equipoise, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran's acquired psychiatric disorder, variously diagnosed as PTSD and major disorder NOS, is related to his combat service in Vietnam.  

Accordingly, service connection for a psychiatric disorder, variously diagnosed as PTSD and depressive disorder NOS is warranted.


ORDER

Service connection for a psychiatric disorder, variously diagnosed as PTSD and depressive disorder NOS and claimed as PTSD, is granted.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


